It appears from the record as now before us that on July 14, 1941, we made an Order herein allowing transcript of record filed in this cause on a former appeal entered September 10, 1938, to be referred to and considered as a part of the record on the appeal now before us.
Thereafter, on December 17, 1941, the cause was submitted to the Court but the former transcript referred to, supra, was not placed with the file when same was considered by the Court and, therefore, the final decree and property settlement as shown in the former transcript of record was not considered when we entered our judgment herein on January 27, 1942.
Upon this being brought to our attention, we, on February 7, 1942, granted Petition for Rehearing and we now reconsider the record, including the final decree and property settlement above referred to.
Having considered the record as so presented, we are unable to say that reversible error is made to appear. Therefore, we adhere to our former judgment affirming the decree appealed from.
So ordered.
BROWN, C. J., WHITFIELD, BUFORD and ADAMS, JJ., concurring.
                       ON RECONSIDERATION